PER CURIAM.
This is an appeal from an order of the Criminal Court of Record of Dade County denying relief after a hearing pursuant to Rule 1.850 CrPR, 33 F.S.A. Appellant sought to have his conviction and sentence of fifteen years set aside on the ground that he was coerced into changing his plea of not guilty to the charge of robbery to that of guilty to a charge of assault with intent to commit a felony; to-wit: robbery.
He alleges that he was persuaded to enter the guilty plea by promises and assertions by his attorney, an assistant public defender, that he would receive no more than a five year sentence if he changed his plea to that of guilty. However, if he allowed *798his not guilty plea to stand to the charge of robbery and was tried by a jury, he would be found guilty and given a life sentence.
We have carefully considered appellant’s contention in the light of the record on appeal, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. Garcia v. State, Fla.App.1969, 228 So.2d 300; Manning v. State, Fla.App.1967, 203 So.2d 360.
Affirmed.